J-A23030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

A.L.M.                                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

S.T.M.

                         Appellee                  No. 1536 WDA 2014


                    Appeal from the Order August 20, 2014
              In the Court of Common Pleas of Lawrence County
                Domestic Relations at No(s): 631 of 2012, D.R.


BEFORE: GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                      FILED OCTOBER 20, 2015

      A.L.M. (Mother) appeals from the trial court’s order, effective January

17, 2014, calculating Appellee, S.T.M.’s (Father), net monthly income as

$4,090.00 and ordering him to pay $965.10/month in child support, plus

$25.00/month in arrearages. After careful review, we affirm.

      Mother and Father were divorced on November 1, 2013; they are the

parents of three minor children who are the subject of the instant support

action.    Mother was previously employed as a secretary for a local paint

business, earning $9.00/hour and working 32 hours/week.            She was

terminated from her position in 2013.       Prior to working for the paint

company, Mother worked as a bus driver for Father’s family business, M

Farms.    At the time of the support hearing, Mother had just enrolled as a

full-time student at Westminster College.
J-A23030-15


        Father is employed as a full-time eighth grade science teacher, with an

annual salary of $67,988.00. Father also earns a yearly income of $6,0001

from M Farms,2 in which he holds a 50% partnership interest3 and 88%

capital interest.

        On July 11, 2014, the court held a de novo support hearing in which

the court carefully considered Father’s earnings from M Farms for purposes

of calculating his income for support.           Ultimately, the court assessed net

monthly earnings for Mother in the amount of $1,379.86 and for Father in

the amount of $4,090.00.            The court also determined that Father was

entitled to a downward deviation of support for shared time with the

children. Finally, as stated above, the court ordered Father pay $965.10 per

month in support as well as $25.00 in arrearages per month, for a total

monthly payment of $990.10. Mother filed a timely notice of appeal from

the court’s support order, as well as a timely court-ordered Pa.R.A.P.

1925(b) statement of errors complained of on appeal.

        Mother presents the following issues for our consideration:

        (1)   Did the trial court abuse its discretion by excluding income
              derived from the Father’s eighty-eight (88%) percent
____________________________________________


1
  Father testified that he places the farm income into college accounts for
the children. N.T. Support Hearing, 7/11/14, at 41.
2
 According to Father’s testimony at the support hearing, M Farms operated
as a dairy farm until 2012. Currently it harvests crops and has a small beef
operation. N.T. Support Hearing, 7/11/14, at 28.
3
    Father’s father is a 12% partner in M Farms.


                                           -2-
J-A23030-15


            interest in a partnership when it calculated his income for
            support purposes?

      (2)   Did the trial court abuse its discretion by failing to award
            full payment of support arrearages in the amount of
            $10,000, despite evidence produced by Mother’s that
            shows Father has substantial monetary assets and the
            present ability [to] pay the total support arrearages?

      The amount of a child support order is largely within the discretion of

the trial court, whose judgment should not be disturbed on appeal absent a

clear abuse of discretion. Isralsky v. Isralsky, 824 A.2d 1178, 1187 (Pa.

Super. 2003) (citation omitted).    An abuse of discretion is not merely an

error of judgment, but rather a misapplication of the law or an unreasonable

exercise of judgment. Id. A finding that the trial court abused its discretion

must rest upon a showing by clear and convincing evidence, and the trial

court will be upheld on any valid ground. Id.

      Mother claims that in calculating Father’s support obligation, the court

should have included income Father derives as an 88% partner in M Farms,

a privately held company.    Mother claims that the partnership in the farm

provides Father with income, housing, utilities, food, and gas for his personal

vehicle.

      We note that:

      [t]he starting point for calculation of a parent's child support
      obligation is a determination of each party’s income available for
      support. “The assessment of the full measure of a parent's
      income for the purposes of child support requires ‘courts to
      determine ability to pay from all financial resources.’" (citations
      omitted). Thus, “when determining income available for child
      support, the court must consider all forms of income.” (citations
      omitted).



                                     -3-
J-A23030-15


Mencer v. Ruch, 928 A.2d 294, 297 (Pa. Super. 2007). See 23 Pa.C.S. §

4302 (defining income for support matters). Moreover, the award of support

“is intended to provide such allowance for support as is reasonable,

considering the property, income and earning capacity of the [payor] and

the condition and station in life of the family.”   Dunbar v. Dunbar, 435
A.2d 879, 882 (Pa. Super. 1981).

     Father provided the trial court documentation of the breakdown of his

net monthly income, which included a 2012 partnership tax return for M

Farms, a 2013 quarter-balance sheet for M Farms, Father’s current W-2 and

Father’s 2013 income tax return (indicating that Father receives gross

income from his position as a school science teacher in the amount of

$67,988.00), and a partnership summary from M Farms (indicating that

Father makes yearly income (including interest payments and dividends) of

$5,270.00). The court determined that, with regard to benefits that Father

receives from M Farms, there was “inconclusive evidence presented to

establish those benefits equated to actual income as defined by the

Domestic [Relations] Code.” Trial Court Opinion, 10/17/14, at 6. We see no

reason to disturb the trial court’s factual findings which are based on

documentary evidence of Father’s income as well as supportive testimony

from the parties.   Accordingly, we affirm the trial court’s calculation of

Father’s income for child support purposes. Isralsky, supra.

     Mother next contends that the court abused its discretion by ordering

Father to pay arrearages solely according to a formula used by the Domestic


                                    -4-
J-A23030-15


Relations Section, rather than taking into account other factors, including

Father’s ability to pay. Specifically, she claims that Father was capable of

paying the full $10,000 in arrearages at one time, as opposed to the court

ordered $25.00 per month.

       In Kessler v. Helmick, 672 A.2d 1380 (Pa. Super. 1996), the

appellant advanced the same argument posited by Mother.          In finding no

merit to the claim, our Court recognized that “[a] trial court has broad

discretionary power to remit accrued support arrearages. Commonwealth

v. Vogelsong, 457 A.2d 1297 (Pa. Super. 1983),” Kessler, at 1354, and

that it was “within the trial court’s discretion [to set] the method of payment

of arrearages.” Id. at 1385.

       Instantly, Mother fails to advance any legal support for her argument

that the court abused its discretion when it ordered Father to remit his

arrears in monthly payments, rather than in a lump sum.           Without any

evidence to show that the payment schedule ordered by the trial court was

an abuse of discretion, we find no merit to this claim.

       Order affirmed.4




____________________________________________


4
  While Father states in his brief that Mother’s second issue is moot because
the court, subsequent to this appeal, entered an order directing payment of
lump-sum arrearages, see Appellee’s Brief, at 3, there is no such order in
the record to support this claim. Therefore, we have addressed it on its
merits.


                                           -5-
J-A23030-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2015




                          -6-